DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive. 
Applicants’ assert that the added drawings satisfy the objection to the drawings detailed in the previous office action.  The Examiner disagrees.  
The added drawings merely copies the specification and adds the copied portions of the specification as a flow chart.  The Specification does not detail in which order to follow the steps, or reference any of the drawing features whatsoever.   The Drawings are now a separate entity from the detailed description except for minor additions to the specification referencing the figures.  A reader is left to guess how the two documents interact, as such, the drawings offer no help to satisfying the enablement requirement, or the requirement that each and every feature be depicted in said drawings.  The reader is left to guess how the drawing is part of the disclosure.  As such, the objection to the drawings and rejection under 35 USC 112(a) are hereby maintained.  
Further, regarding the rejection of the claims under 35 USC 101 applicants argue that the claimed features are an improvement of the inner workings of a computer. The examiner disagrees.  
Applicants’ admit that the claimed features improve the features of a database, and not a computer.  See remarks page 6, last paragraph.  
Applicants cite a case where the improvement was made to computer animation, where the animation is the practical application.   Here, the practical application is outside of the computer.  As such, the rejections and objections are hereby maintained and made FINAL. 

Drawings
The subject matter of this application admits of illustration by a drawing to facilitate understanding of the invention.  Applicant is required to furnish a drawing under 37 CFR 1.81(c).  No new matter may be introduced in the required drawing.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).
Applicants’ priority document U.S. Provisional Application No. 62/591,854 does include drawings.  However, those drawings do not depict each and every feature recited in applicants claims of this application. As such, there are no drawings for the current application’s claims.  Applicants’ should provide drawings depicting each and every feature and point out where in their specification that feature is supported.  No new matter should be added.  Further, the specification should be updated to reference the drawings with reference numbers as necessary.  



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-19 are rejected under 35 USC 101. 
The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an algorithm, and data manipulation. This judicial exception is not integrated into a practical application because the result of the data manipulation is merely outputted manipulated data. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recited features of claims 1 and 19 merely result in “automatically linking pairs of incident reports when the pairwise probability is above a predetermined threshold amount”, in claim 1 and “adding each of the synthetic positive links as a positive link in the training set”, in claim 19, which are purely data manipulation step, and not a practical application which would include an application of the data to a next set.  That is, what is done with data, are security forces deployed as a result, or an investigation launched as a result.  
The dependent claims are of no help in adding a practical application, as the dependent claims add features that merely adjust and add to the algorithm.  That is, the dependent claims merely recite features that add to the data manipulation and do not include a practical application.  As such, all claims 1-19 recite non-patentable subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are hereby rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
One having ordinary skill in the art would not be able to make and use the features recited in applicants’ specification based on the general broad written description provided by applicants.  Further, no drawings have been provided to ease the understanding of one having ordinary skill in the art, and as such, one having ordinary skill in the art would not be able to make and use the invention absent undue experimentation and as such, this rejection is proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898